Citation Nr: 0942972	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran had active service from October 1983 to November 
1984 and from August 1987 to August 1991.  He had additional 
service in the National Guard (service and state unknown).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, which, in pertinent part, denied the 
above claim.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has a current 
bilateral hearing loss disability that is related to his 
period of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for bilateral hearing loss.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for certain organic diseases of the 
nervous system may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2009); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  38 C.F.R. § 3.385 

The Veteran's service records indicate that he served at 
Grissom Air Force Base and Hurlburt Field Air Force Base.  He 
worked with airplanes and on the flight lines.  Because of 
his involvement with airplanes and the noise that they 
produce, the Board will give judicial notice to the fact that 
the Veteran was repeatedly exposed to loud noises during his 
period of active service.  He asserts that because of his 
exposure to loud noises produced by engines, he began losing 
his hearing in both ears.

The claims file does not contain a copy of the Veteran's end-
of-enlistment medical examination.  However, the record does 
indicate that he underwent an audiological examination while 
stationed at Grissom Air Force Base.  The results from that 
examination, measured in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
20
LEFT
5
5
0
5
5

Speech recognition scores were not obtained.  

In conjunction with his claim for benefits, the Veteran 
underwent a VA audiological examination in April 2009.  The 
results from that examination, measured in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
50
LEFT
80
80
75
80
85

Speech recognition scores were not obtained.  

The VA examiner basically stated that since the Veteran's 
service treatment records  showed normal hearing in service, 
and that there were no reports involving hearing loss during 
service, the audiologist was unable to relate the condition 
to his period of active service.

A Statement in Support of Claim (VA Form 21-4138) dated in 
September 2005 shows that the Veteran detailed the type of 
noise exposure he experienced in service.  He further 
described his duties, and how he would stand behind planes in 
order to determine wind resistance and noise production.  
Finally, he discussed how the hearing loss had affected him, 
and what he did to compensate for his hearing loss.

In determining whether evidence submitted by an appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements 
that he has proffered during the course of this appeal have 
not been contradictory.  Moreover, since he filed his claim, 
his recitation of the symptoms produced by his bilateral 
hearing loss, and how long the condition has bothered him, 
has remained consistent.  The Board finds that his written 
evidence is credible, probative, and it adds weight to the 
overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-156 (1996); also Davidson v. Shinseki, 2009 WL 2914339 
(Fed. Cir.).

Additionally, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In this case, the Board finds that the Veteran's lay 
statements describing the onset and chronicity of the 
bilateral hearing loss consistent with his duty with 
airplanes and on flight lines during his period of active 
service to be credible and supported by the later diagnosis.  
Id.

The Board has considered the April 2009 opinion of the VA 
audiologist which concluded that his hearing loss was not 
related to his period of active service, to include noise 
exposure.  However, in the same opinion, the examiner 
concluded that the Veteran's tinnitus was due to noise 
exposure in service.  The Board finds that the VA examiner's 
opinion is inconsistent with the Veteran's actual service and 
possibly inconsistent within itself.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179-80 (2005).  The Board finds 
the inconsistency of this opinion to diminish its probative 
value.  Thus, the Board will rely on the Veteran's statements 
in order to resolve this matter.

In light of the Veteran's credible account of having 
bilateral hearing loss since being exposed to acoustic trauma 
during service, the current diagnosis of a bilateral hearing 
loss disability, and resolving doubt in the Veteran's favor, 
the Board finds that the bilateral hearing loss disability 
had its onset as a result of the Veteran's period of active 
service.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

In view of the foregoing, the Board finds that the evidence 
is, at the very least, in equipoise.  Accordingly, the 
benefit of the doubt in resolving the issue on appeal shall 
be given to the Veteran, and therefore, service connection 
for bilateral hearing loss is warranted.








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


